DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101.
At step 1:
Claim 1 is directed to a method and thus directed to a statutory category.
At Step 2A, Prong One:
The claim recites the following limitations directed to an abstract idea:
“determining the data resides within an external cloud platform;” recites a mental process as an observation or evaluation.  Human mind can determine where the data is located by mental observation or evaluation.
“performing an account multiplexer operation to identify multiple accounts at the external cloud platform based on both (i) a known association between OrgID and the multiple accounts at the external cloud platform and (ii) availability of known access credentials for the multiple accounts at the external cloud platform being accessible to the one customer organization identified by the OrgID;” recites a mental process as an evaluation/observation.  Human mind can identify which user has accounts with an organization by matching the OrgID and users access authority from a data record by evaluating the data record of the user, human mind can also calculate account multiplexer operation by evaluation.
“breaking up the query into multiple sub-queries, each targeting a distinct one of the multiple accounts ..;” recites a mental process as an evaluation of data.  Human mind can divide a query (i.e.questions) and identify where to get the query answers from by evolution of a data record.
At step 2A, Prong Two:
The claim recites the following additional elements:
“a processor”, “memory”; “operating a multi-tenant database system within the host organization having information stored on behalf of a plurality of customer organizations”; “external cloud platform” are a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
“receiving a query at the host organization requesting retrieval of data stored on behalf of one of the plurality of customer organizations identified by an OrgID unique to the one respective customer organization;” is insignificant extra-solution activity as mere data gathering such as 'obtaining information'. See MPEP 2106.05(g).
“issuing the multiple sub-queries to the external cloud platform using the known access credentials for the multiple accounts;” in an insignificant extra-solution activity as selecting a particular data source or type of data to be manipulated because data sources are selected to send queries.  See MPEP 2106.05(g).
“receiving multiple data sets responsive to the multiple sub-queries issued to the external cloud platform;” is insignificant extra-solution activity as mere data gathering such as 'obtaining information'. See MPEP 2106.05(g).
“aggregating the multiple data sets into an aggregated master data set in fulfillment of the query received;” is insignificant extra-solution activity as mere data gathering such as 'obtaining information' or is an insignificant extra-solution activity as ‘selecting a particular data source or type of data to be manipulated’, because data can be aggregated (i.e. obtain) and can also be manipulated. See MPEP 2106.05(g).
“and storing the aggregated master data set temporarily within the multi-tenant database system of the host organization;” is a post solution activity under insignificant extra-solution activity. See MPEP 2106.05(g).
At Step 2B:
The conclusions for the mere implementation using a computer are carried over and does not provide significantly more.
The “receiving”, “issuing”, “aggregating,” “storing” “operating” are well understood, routine and conventional as taught by prior arts Sammer et al. (US 11,269,939) Padmanabhan et al. (US 2019/0236606).  See MPEP 2106.05(d).
Looking at the claim as a whole does not change this conclusion and the claim is ineligible.

Claim 2 recites “wherein determining…comprises determining that an …master copy…” is a mental process because human mind can determine where the data is by evaluation, therefore, claim 2 recites the same abstract idea as mental process as claim 1.
Claim 3 recites additional elements, “exposing..”, “wherein..virtual object is accessible..executing..organization..”, “wherein..persist no data..”, “wherein determining…query” are insignificant extra solution activity that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 4 recites additional elements “exposing..retrieving..”, “retrieving”, “storing”, “accessing”, are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 5 recites limitation “determining..” which is a mental process because human mind can determine where to get a answer for a question also recites additional elements “receiving..query..”, “transmitting..”, “repeatedly accessing..”, “purging..” are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 6 recites additional elements “receiving..parameters…to retrieve..”, “receiving..queryable virtual object; “receiving…preconfigured to..the external cloud system” are insignificant extra solution activity as “obtaining information” and that and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 7 recites additional elements “transmitting..”, is insignificant extra solution activity..“receiving..”, retrieving..”,  are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 8 recites “performing an account lookup…identified by the OrgID” is a mental process because human mind can perform the action of identifying account identifiers that matches OrgID, also recites additional element “retrieving..”, “transmitting..” that are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606).

Claim 9 recites “wherein the query..comprises…an asynchronous query…processor of the host organization” which are a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application; also recites additional elements “intercepting…”, “bypassing…”, “polling..”, “consuming..” which are insignificant extra solution activity and that are that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Padmanabhan et al. (US 2019/0236606), Gilderman et al. (US 2011/0010379).

Claim 10 recites, “instructing..” which is insignificant extra solution activity and is well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939).

Claim 11 recites, “determining..” which is a mental process because human mind can determine a data type, also recites additional elements “chunking…” and “transmitting..” which are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Levine (US 2018/0322168).

Claim 12 recites, “fragmenting..” which is insignificant extra solution activity and  that is well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Levine (US 2018/0322168).

Claim 13 recites, “determining..” which is a mental process because human mind can determine a data type, also recites additional elements “chunking…” and “subjecting..” which are insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Levine (US 2018/0322168).

Claim 14 recites, additional elements “collecting…” and “polling..” , “aggregating..” which are insignificant extra solution activity and that are that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939), Lefebvre et al. (US 2008/0195649).

Claim 15 encompasses all the limitations of claim 1, therefore, recites an abstract idea as a mental process.  Claim 15 recites additional elements “non-transitory computer readable storage media” , “interfacing..” are a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.  Therefore, claim 15 recites an abstract idea.

Claim 16 is rejected on the same basis of rejection of claim 2.
Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 13.

Claim 19 encompasses all the limitations of claim 1, therefore, recites an abstract idea as a mental process.  Claim 19 recites additional elements “non-transitory machine readable storage media” , “interfacing..” are a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.  Therefore, claim 15 recites an abstract idea.

Claim 20 recites, “ wherein….provide..the cloud computing platform”  and “wherein end users…access to the on-demand….the cloud computing platform” are   insignificant extra solution activity, “provide” is outputting data and “access is pre-solution activity under insignificant extra solution activity and that are well understood, routine and conventional functionalities as taught by the prior art of the records Sammer et al. (US 11,269,939).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606).

With respect to claim 1, Sammer teaches a computer-implemented method performed by a host organization having at least a processor and a memory therein (col. 9, lines 38-45; examiner’s note: the host devices comprising a memory and processor), wherein the method comprises: 
operating a multi-tenant database system within the host organization (col. 13, lines 64-67; col. 14, lines 6-15; examiner’s note: host organization has multi-tenant database system) having information stored on behalf of a plurality of customer organizations (col. 13, lines 57-60; col. 25, lines 57-60; examiner’s note: multi-tenant database system stores plurality of information from plurality of organization); 
receiving a query at the host organization requesting retrieval of data stored on behalf of one of the plurality of customer organizations (col 14, lines 10-15; examiner’s note: each host organization sends query to multiple tenants associated with them to retrieve data); 
determining the data resides within an external cloud platform (col. 15, lines 23-25; col. 17, lines 5-10; col. 25, lines 1-14; examiner’s note: data resides in external data stores in cloud platform i.e, google cloud and query is received to retrieve data from the cloud storage when the query includes rules to lookup (determine data resides) data in the external data sources); 
(ii) availability of known access credentials for the multiple accounts at the external cloud platform being accessible to the one customer organization (col. 59, lines 34-40; lines 48-60; examiner’s note: each tenant has its own access credential and users is associated with users account to access data); 
breaking up the query into multiple sub-queries, each targeting a distinct one of the multiple accounts at the external cloud platform (col. 37, lines 20-25; col. 42, 35-45; examiner’s note: breaking up the queries into multiple sub-queries and sends the query into multiple tenants/nodes, multiple nodes are in external cloud platform); 
issuing the multiple sub-queries to the external cloud platform using the known access credentials for the multiple accounts (col. 85, lines 10-15; examiner’s note: each query is breakup into sub-queries and send to multiple nodes (multiple account) and each query has access credential for the user to access data); 
receiving multiple data sets responsive to the multiple sub-queries issued to the external cloud platform (col. 25, lines 7-10; col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: query results are received from multiple nodes where the queries were sent to and multiple nodes are in external cloud platform); 
aggregating the multiple data sets into an aggregated master data set in fulfillment of the query received (col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: multiple results are collected and aggregated into a final set (master set)); and 
storing the aggregated master data set temporarily within the multi-tenant database system of the host organization (col. 91, lines 10-15; examiner’s note: the aggregated query results are stored in an accelerated data store).
Sammer does not explicitly teach customer organizations identified by an OrgID unique to the one respective customer organization; performing an account multiplexer operation to identify multiple accounts at the external cloud platform based on both (i) a known association between OrgID and the multiple accounts at the external cloud platform; multiple accounts at the external cloud platform being accessible to the one customer organization identified by the OrgID.
However, Padmanabhan teaches identified by an OrgID unique to the one respective customer organization  ([0183, 0321, 0324, 0353]; examiner’s note: OrgID is associated with customer organization); performing an account multiplexer operation to identify multiple accounts at the external cloud platform based on both (i) a known association between OrgID and the multiple accounts at the external cloud platform ([0183, 0321, 0324, 0353]; examiner’s note: OrgID is associated with customer organization and they are associated with multiple account, the system is a cloud based system and cloud system is external to the host system); 
multiple accounts at the external cloud platform being accessible to the one customer organization identified by the OrgID ([0183, 0186, 0199]; examiner’s note: multiple accounts are identified by the OrgID and the are accessible).  One of ordinary skill in the art would recognize incorporating OrgID of customer organization and identifying multiple accounts associated with OrgID and access multiple accounts with OrgID of Padmanabhan into the invention of Sammer/ Padmanabhan to have OrgID to properly identify a customer organization and also to access multiple accounts via OrgID in the cloud computing system. 
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate incorporating OrgID of customer organization and identifying multiple accounts associated with OrgID and access multiple accounts with OrgID of Padmanabhan into the system of Sammer to have an efficient system. The motivation would be to identify the customer organization accurately and faster and also to access multiple accounts related to OrgID to have secure access policy to protect data.

With respect to claim 3, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Padmanabhan teaches wherein the method further comprises: exposing a queryable virtual object within the host organization ([0312, 0320], examiner’s note: virtual object is queried and the virtual object is within the host organization) 
wherein the queryable virtual object is accessible via native queries to functions, services, and applications executing within the host organization on behalf of the plurality of customer organizations ([0312-0318]; examiner’s note: virtual object is queryable via queries that are sent by customer organizations); 
wherein the queryable virtual object persists no data on behalf of any of the plurality of customer organizations ([0240, 0310, 0312]; examiner’s note: the data is stored (persists) in a cloud computing system which is external and data is not stored in the virtual queryable object); and 
wherein determining the data resides within the external cloud platform is based at least in part on the query targeting the queryable virtual object which is pre-configured to responsively retrieve data from the external cloud platform upon receiving any query ([0322, the virtual chain interface must map any specified table name or storage location specified by a SQL command to the appropriate blockchain and the participating node and blockchain asset with the targeted blockchain], [0324]; examiner’s note: each query includes a statement from where the data (virtual objects) needs to be collected from (pre-configured), i.e. select from a specific table (external cloud platform)).  One of ordinary skill in the art would recognize incorporating virtual object to query databases and virtual object which has pre-configured to retrieve data of Padmanabhan into the invention of Sammer to have virtual object to query and retrieve data. 
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate incorporating virtual objects of Padmanabhan into the system of Sammer to have an efficient system. The motivation would be to virtual object to query and retrieve data to query data faster.

With respect to claim 4, Sammer and t Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches responsively retrieving the data from the external cloud platform and storing the aggregated master data set temporarily within the multi-tenant database system of the host organization (col. 25, lines 7-10; col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: query results are received from multiple nodes where the queries were sent to and multiple nodes are in external cloud platform); and 
accessing the aggregated master data set locally from the multi-tenant database system of the host organization in fulfillment of the query received (col. 91, lines 10-15; examiner’s note: the aggregated query results are stored in an accelerated data store, the multi-tenant database system can access the aggregated data via access credential);
Padmanabhan teaches wherein the method further comprises: 
exposing a queryable virtual object within the host organization pre-configured to retrieve data from the external cloud platform responsive to being specified as the target of a database query ([0321-0323]; examiner’s note: the computing system is a cloud-based computing system (external cloud) and the host organization’s query statement includes pre-configured statement which is configured to retrieve data from a specified node/table).  One of ordinary skill in the art would recognize incorporating virtual object to query databases and virtual object which has pre-configured to retrieve data of Padmanabhan into the invention of Sammer to have virtual object to query and retrieve data. 
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate incorporating virtual objects of Padmanabhan into the system of Sammer to have an efficient system. The motivation would be to virtual object to query and retrieve data to query data faster.

With respect to claim 10, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer further teaches wherein breaking up the query into multiple sub-queries, further comprises: instructing the external cloud platform to process the multiple sub-queries in parallel (col. 41, lines 53-55; lines 65-67; examiner’s note: the sub-queries are performed parallelly).

	Claim 15 encompasses the same rejection of claim 1, in additions of a non-transitory computer-readable storage media, processor, memory (fig. 1). Therefore, claim 15 is rejected on the same basis of rejection of claim 1.

	Claim 17 is rejected on the same basis of rejection of claim 3.
Claim 18 is rejected on the same basis of rejection of claim 13.

	Claim 19 encompasses the same rejection of claim 1, in additions of a non-transitory computer-readable storage media, processor, memory (fig. 1) and interface (fig. 33A; col. 109, lines 30-33). Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

With respect to claim 20, Sammer and Padmanabhan in combination teach the system of claim 19, Sammer further teaches wherein the system implements a cloud computing platform to provide on-demand cloud based computing services to subscribers of the cloud computing platform (col. 22, lines 35-40; col. 131, lines 55-60; examiner’s note: the subscriber system receives data from on-demand cloud based computing system, Padmanabhan also teaches on-demand subscriber system in the cloud in [0050, 0010]); 
and wherein end users of the cloud computing platform are each associated with one of the plurality of customer organizations having subscriber access to the on-demand cloud based computing services provided by the cloud computing platform (col. 22, lines 35-40; col. 131, lines 55-60; examiner’s note: the subscriber system receives data from on-demand cloud based computing system, Padmanabhan also teaches on-demand subscriber system in the cloud in [0050, 0010]).

Claim(s) 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of Brunzema et al. (US 11,169,974).

With respect to claim 2, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches an external data repository at the external cloud platform (col.16, lines 60-65; examiner’s note: external cloud storage storing data) but does not explicitly teach wherein determining the data resides within the external cloud platform comprises determining that an authoritative master copy of the data is persisted by an external data repository.
However, Brunzema teaches wherein determining the data resides within the external cloud platform comprises determining that an authoritative master copy of the data is persisted by an external data repository (col. 4, lines 43-47; examiner’s note: master copy is stored in an external device and master copy is accessed via a credential (authoritative copy)). One of ordinary skill in the art would recognize incorporating storing master copy of data into an external storage of Brunzema into the invention of Sammer/ Padmanabhan to store master copy in an external storage.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate storing master copy of data into an external storage of Brunzema into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to store master copy into external storage to protect the master copy in case of a data disaster i.e. getting deleted/corrupted.

	Claim 16 is rejected on the same basis of rejection of claim 2.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of and in view of Levine et al. (US 2018/0322168) and in view of 
Araya et al. (US 2019/0318102).

With respect to claim 5, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches wherein the computer-implemented method further comprises: (i) repeatedly accessing the aggregated master data set temporarily stored within the multi-tenant database system in fulfillment of a plurality of queries from the analytics engine (col. 53, lines 47-60; examiner’s note: the aggregated results (master data) are stored in the acceleration data store (temporary stored) in multi-tenant database system and accessed repeatedly to receive updates); 
and (ii) the aggregated master data set temporarily stored within the multi-tenant database system rendering the aggregated master data set inaccessible from the host organization without a new data retrieval operation from the external cloud platform (col. 53, lines 47-60; examiner’s note: the aggregated results (master data) are stored in the acceleration data store (temporary stored) from multi-tenant database system and data can be only accessed when the query is sent to access the data).
Padmanabhan teaches wherein receiving the query at the host organization comprises ([0183, 0321, 0324, 0353]; examiner’s note: OrgID is associated with customer organization): 
receiving query from an analytics engine of the host organization on behalf of the one customer organization identified by the OrgID ([0183, 0321, 0324, 0353]; examiner’s note: OrgID is associated with customer organization).
Sammer and Padmanabhan does not explicitly teach asynchronous query and determining the asynchronous query requires data retrieval from the external cloud platform; transmitting the asynchronous query to an off-stack batch processor located at the external cloud platform purging data.
However, Levine teaches asynchronous query and determining the asynchronous query requires data retrieval from the external cloud platform ([0054, 0055, 0058]; examiner’s note: the query is an asynchronous query received at host and determines from which table to retrieve data (external cloud platform) and Sammer teaches in col. 15, lines 23-25; col. 17, lines 5-10; col. 25, lines 1-14 that data resides in external data stores in cloud platform i.e, google cloud and query is received to retrieve data from the cloud storage when the query includes rules to lookup (determine data resides) data in the external data sources); transmitting the asynchronous query to an off-stack batch processor located at the external cloud platform ([0055, 0058, 0060, 0076]; examiner’s note: the AQJs are performed in a cloud computing device and process batch AQJ (off-stack batch processor); Sammer teaches batch processor in fig. 7, col. 61, lines 25-30). One of ordinary skill in the art would recognize incorporating an asynchronous query of Levine into the invention of Sammer/ Padmanabhan to have asynchronous queries into the system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate asynchronous queries of Levine into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to process the queries faster to save time.
Sammer, Padmanabhan and Levine do not in combination teach purging data.
However, Araya teaches purging data ([0040]; examiner’s note: data are purged).  One of ordinary skill in the art would recognize incorporating purging data of Araya into the invention of Sammer/ Padmanabhan/Levine to purge data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate purging data of Araya into the system of Sammer/ Padmanabhan/Levine to have an efficient system. The motivation would be to save space of the database by purging data to make the system faster.
 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of Trepetin et al. (US 10,936,744).

With respect to claim 6, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Padmanabhan teaches wherein determining the data resides within an external cloud platform comprises one of: receiving the query having query parameters therein targeting a queryable virtual object pre-configured to retrieve the data from the external cloud platform ([0310-0315]; examiner’s note: the query includes parameter i.e. delete a row); 
receiving the query having an object or table name specified therein corresponding to the queryable virtual object ([0316]; examiner’s note: the query includes a table name); and 
receiving the query having a custom data type pre-determined to correspond to data accessible from the external cloud platform and inaccessible from within the host organization without issuing external queries to the external cloud platform ([0078, 0110, 0163, 0167, 0312]; examiner’s note: the query is accessible when the host sends the query to the location and each query is associated with users association key in the blockchain code as described in para.312).
Sammer and Padmanabhan do not in combination teach encoding.
However, Trepetin teaches encoding (col. 3, lines 60-63; col. 4, lines 7-10; examiner’s note: encoding the string (parameter)).  One of ordinary skill in the art would recognize incorporating encoding of Trepetin into the invention of Sammer/ Padmanabhan to encode data.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate encoding data of Trepetin into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to encode parameters of the query to have a secured query parameter to avoid unauthorized access of data.

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of Lerios et al. (US 2016/0034547).

With respect to claim 7, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Padmanabhan teaches wherein performing an account multiplexer operation to identify multiple accounts at the external cloud platform, comprises ([0329]; examiner’s note: multiple accounts are identified): 
transmitting the OrgID uniquely identifying the one customer organization from the host organization to the external cloud platform ([0329, 0330, 0353]; examiner’s note: OrgID is identified to look for user accounts within the hosts when the user is authenticate the users device (external) in cloud computing), wherein the external cloud platform responsively performs an account lookup to identify the multiple accounts at the external cloud platform known to be associated with the one customer organization based on the OrgID transmitted ([0353, 0355]; examiner’s note: the cloud computing performs and account lookup by the OrgID to authenticate the user); and 
receiving external account identifiers from the external cloud platform for each of the multiple accounts at the external cloud platform known to be associated with the one customer organization ([0199, 0208, 0329, 0331]; examiner’s note: all the external account IDs are retrieved associated with the OrgID); 
retrieving authentication credentials from within the host organization via a query to the multi-tenant database system of the host organization utilizing the OrgID and the access authority of the OrgID ([0199, 0208, 0329, 0331]; examiner’s note: all the external account IDs credential are retrieved associated with the OrgID); and 
transmitting the authentication credentials for the external account identifiers to the external cloud platform to gain access to the data specified by the query which is hosted by the external cloud platform ([0199, 0208, 0329, 0331]; examiner’s note: authenticated credential is retrieved associated with the OrgID and used to access the database).
Sammer and Padmanabhan do not explicitly teach a foreign authentication credentials.
However, Lerios teaches a foreign authentication credentials ([0108]; examiner’s note: users foreign authentication credentials are retrieved). One of ordinary skill in the art would recognize incorporating foreign authentication credential of Lerios into the invention of Sammer/ Padmanabhan to have foreign authentication credential.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate foreign authentication credential of Lerios into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to have only authorized access of data.

With respect to claim 8, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches wherein issuing the multiple sub-queries to the external cloud platform using the known access credentials for the multiple accounts comprises transmitting the authentication credentials with the multiple sub-queries to the external cloud platform (col. 85, lines 10-15; examiner’s note: each query is breakup into sub-queries and send to multiple nodes (multiple account)) and 
Padmanabhan teaches wherein performing an account multiplexer operation to identify multiple accounts at the external cloud platform, comprises ([0329]; examiner’s note: multiple accounts are identified): 
performing an account lookup at the host organization utilizing the OrgID to identify external account identifiers for the multiple accounts at the external cloud platform known to be associated with the one customer organization uniquely identified by the OrgID ([0183, 0329, 0330, 0353]; examiner’s note: OrgID is identified to look for user accounts within the hosts when the user is authenticate the users device (external) in cloud computing); and 
retrieving authentication credentials from within the host organization for each of the external account identifiers ([0353, 0355]; examiner’s note: the cloud computing performs and account lookup by the OrgID to authenticate the user).
Sammer and Padmanabhan do not explicitly teach a foreign authentication credentials.
However, Lerios teaches a foreign authentication credentials ([0108]; examiner’s note: users foreign authentication credentials are retrieved). One of ordinary skill in the art would recognize incorporating foreign authentication credential of Lerios into the invention of Sammer/ Padmanabhan to have foreign authentication credential.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate foreign authentication credential of Lerios into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to have only authorized access of data.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of and in view of Chen et al. (US 2018/0039673) and in view of 
Gilderman et al. (US 2011/0010379).

With respect to claim 9, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches polling the external data repository repeatedly for completion status of the processing of the query (col. 22, lines 55-57; col. 81, lines 45-50; examiner’s note: the status of the sub-queries from each node is retrieved and when the system fails then the new search nodes is assigned and the process is iterative); and 
consuming all results received at the host organization from the external data repository in fulfillment of processing the query at the external cloud platform (col. 22, lines 55-57; col. 81, lines 45-50; examiner’s note: the status of the sub-queries from each node is retrieved and when the system fails then the new search nodes is assigned and the process is iterative).
Sammer and Padmanabhan in combination do not explicitly teach wherein the query received comprises an asynchronous query received at a high-throughput job processor of the host organization; and wherein the computer-implemented method further comprises: intercepting the asynchronous query received via an off-stack chunking interceptor; bypassing processing of the intercepted asynchronous query at the host organization and re- routing the intercepted asynchronous query for processing via the external cloud platform over a link to an external data repository of the external cloud platform.
However, Chen teaches wherein the query received comprises an asynchronous query received at a high-throughput job processor of the host organization ([0062, 0084]; examiner’s note: the query is an asynchronous query received at host and system has high throughput job processor). One of ordinary skill in the art would recognize incorporating an asynchronous query of Levine into the invention of Sammer/ Padmanabhan to have asynchronous queries into the system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate asynchronous queries of Chen into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to process the queries faster to save time.
Sammer, Padmanabhan and Levine in combination do not explicitly teach intercepting the query received via an off-stack chunking interceptor; bypassing processing of the intercepted query at the host organization and re- routing the intercepted query for processing via the external cloud platform over a link to an external data repository of the external cloud platform.
However, Gilderman teaches intercepting the query received via an off-stack chunking interceptor ([0075, 0077]; examiner’s note: the intercepting unit 120 (off-stack chunking interceptor), Sammer teaches bulk processing of data); bypassing processing of the intercepted query at the host organization and re- routing the intercepted query for processing via the external cloud platform over a link to an external data repository of the external cloud platform ([0075, 0077]; examiner’s note: the intercepted queries are bypassed by one database and are redirected (re-routing) to another database via translation unit (over link), Sammer teaches external cloud system in col. 37, lines 20-25).  One of ordinary skill in the art would recognize intercepting query and redirecting the query to bypass the processing of the query into a host node over a link of Gilderman into the invention of Sammer/ Padmanabhan/Chen to have a system which will intercept and reroute queries to a proper destination to perform the queries.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate a intercepting query and redirecting the query to bypass the processing of the query into a host node over a link of Gilderman into the system of Sammer/ Padmanabhan/Chen to have an robust system. The motivation would be to reroute the queries to a proper destination to retrieve results faster to save time.

Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of and in view of Levine et al. (US 2018/0322168) and in view of Lefebvre et al. (US 2008/0195649).

With respect to claim 11, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches chunking the query into multiple parts on each capable of executing in parallel at the external cloud platform (col. 37, lines 20-25; col. 42, 35-45; examiner’s note: breaking up the queries into multiple sub-queries and sends the query into multiple tenants and queries are performed parallelly) but do not in combination teach further comprising: determining the query received is an asynchronous query; chunking the asynchronous query into multiple parts on the basis of a common primary key shared by all of the multiple parts, each capable of executing in parallel at the external cloud platform; and transmitting the multiple parts of the asynchronous query to the external cloud platform for parallel processing.
However, Levine teaches determining the query received is an asynchronous query ([0058]; examiner’s note: the query is an asynchronous query); 
chunking the asynchronous query into multiple parts, each capable of executing in parallel at the external cloud platform ([0058]; examiner’s note: query is broken into multiple parts i.e. AQJ); and 
transmitting the multiple parts of the asynchronous query to the external cloud platform for parallel processing ([0076]; examiner’s note: the AQJs are performed in a cloud computing device parallelly).  One of ordinary skill in the art would recognize incorporating a asynchronous query of Levine into the invention of Sammer/ Padmanabhan to have asynchronous queries into the system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate asynchronous queries of Levine into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to process the queries faster to save time.
Sammer, Padmanabhan and Levine do not in combination teach a common primary key shared by all of the multiple parts.
However, Lefebvre teaches a common primary key shared by all of the multiple parts ([0198]; examiner’s note: each query shared a common primary key).  One of ordinary skill in the art would recognize incorporating common primary key of Lefebvre into the invention of Sammer/ Padmanabhan/Levine to have a common primary key to process data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate a common primary key of Lefebvre into the system of Sammer/ Padmanabhan/Levine to have an efficient system. The motivation would be to identify common queries and also to identify query results faster with common keys which will make the system more robust.

With respect to claim 13, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches chunks the query into multiple parts and subjecting each of the multiple parts to parallel processing at the external cloud platform (col. 37, lines 20-25; col. 42, 35-45; examiner’s note: breaking up the queries into multiple sub-queries and sends the query into multiple tenants and queries are performed parallelly) but do not explicitly teach 
 determining the query received is an asynchronous query; transmitting the asynchronous query to the external cloud platform with a request for parallel processing; and wherein the external cloud platform responsively chunks the asynchronous query into multiple parts on the basis of a common primary key shared by all of the multiple parts and subjecting each of the multiple parts to parallel processing at the external cloud platform.
However, Levine teaches determining the query received is an asynchronous query ([0058]; examiner’s note: the query is an asynchronous query); 
and wherein the external cloud platform responsively chunks the asynchronous query into multiple parts and subjecting each of the multiple parts to parallel processing at the external cloud platform ([0058]; examiner’s note: query is broken into multiple parts i.e. AQJ and AQJ is performed in external cloud platform); and 
transmitting the multiple parts of the asynchronous query to the external cloud platform for parallel processing ([0076]; examiner’s note: the AQJs are performed in a cloud computing device parallelly).  One of ordinary skill in the art would recognize incorporating an asynchronous query of Levine into the invention of Sammer/ Padmanabhan to have asynchronous queries into the system.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate asynchronous queries of Levine into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to process the queries faster to save time.
Sammer, Padmanabhan and Levine do not in combination teach a common primary key shared by all of the multiple parts.
However, Lefebvre teaches a common primary key shared by all of the multiple parts ([0198]; examiner’s note: each query shared a common primary key).  One of ordinary skill in the art would recognize incorporating common primary key of Lefebvre into the invention of Sammer/ Padmanabhan/Levine to have a common primary key to process data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate a common primary key of Lefebvre into the system of Sammer/ Padmanabhan/Levine to have an efficient system. The motivation would be to identify common queries and also to identify query results faster with common keys which will make the system more robust.
Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammer et al. (US 11,269,939) and in view of Padmanabhan et al. (US 2019/0236606) and in view of Lefebvre et al. (US 2008/0195649).

With respect to claim 12, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches wherein breaking up the query into multiple sub-queries, each targeting a distinct one of the multiple accounts at the external cloud platform, further comprises (col. 37, lines 20-25; col. 42, 35-45; examiner’s note: breaking up the queries into multiple sub-queries and sends the query into multiple tenants): 
fragmenting at least one of the multiple sub-queries for one of the multiple accounts into additional query sub-parts (col. 37, lines 20-25; col. 42, 35-45; examiner’s note: breaking up the queries into multiple sub-queries and sends the query into multiple tenants); and 
instructing the external cloud platform to execute the additional query sub-parts using parallel processing (col. 42, lines 1-15; examiner’s note: all the sub-parts of the queries are processed parallelly).
Sammer and Padmanabhan in combination do not explicitly teach a common primary key shared by all of the additional query.
However, Lefebvre teaches a common primary key shared by all of the additional query ([0198]; examiner’s note: each query shared a common primary key).  One of ordinary skill in the art would recognize incorporating common primary key of Lefebvre into the invention of Sammer/ Padmanabhan to have a common primary key to process data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate a common primary key of Lefebvre into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to identify common queries and also to identify query results faster with common keys which will make the system more robust.

With respect to claim 14, Sammer and Padmanabhan in combination teach the computer-implemented method of claim 1, Sammer teaches wherein aggregating the multiple data sets into the aggregated master data set in fulfillment of the query received comprises (col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: multiple results are collected and aggregated into a final set (master set)): 
collecting each of the multiple data sets returned from the external cloud platform (col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: multiple results are collected and aggregated into a final set (master set)); 
iteratively polling the external cloud platform for completion status of the multiple sub-queries issued to the external cloud platform (col. 22, lines 55-57; col. 81, lines 45-50; examiner’s note: the status of the sub-queries from each node is retrieved and when the system fails then the new search nodes is assigned and the process is iterative); and 
aggregating the multiple data sets at the host organization into the aggregated master data set (col. 53, lines 23-25; col. 81, lines 30-35; examiner’s note: multiple results are collected and aggregated into a final set (master set)).
Sammer, Padmanabhan do not in combination teach a common primary key shared by all of the multiple parts.
However, Lefebvre teaches utilizing a common primary key shared by all of the multiple data sets ([0198]; examiner’s note: each query shared a common primary key).  One of ordinary skill in the art would recognize incorporating common primary key of Lefebvre into the invention of Sammer/ Padmanabhan to have a common primary key to process data faster.
Therefore, it would have been obvious to one of the ordinary skills in the art before the elective filing date to incorporate a common primary key of Lefebvre into the system of Sammer/ Padmanabhan to have an efficient system. The motivation would be to identify common queries and also to identify query results faster with common keys which will make the system more robust.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             /AMRESH SINGH/Primary Examiner, Art Unit 2159